Dismissed and Memorandum Opinion filed August 14, 2003








Dismissed
and Memorandum Opinion filed August 14, 2003.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-03-00841-CR
____________
 

JORGE ENRIQUE LOPEZ, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
184th District Court

Harris County, Texas
Trial Court Cause No. 914,243
 

 
M
E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to the offense of aggravated
assault.  He was placed on deferred
adjudication for ten years and assessed a fine of $500.  On January 23, 2003, the State moved to
adjudicate appellant=s guilt.  Appellant
entered a plea of true, and after a hearing, the trial court sentenced
appellant on June 16, 2003, to confinement for ten years in the Institutional
Division of the Texas Department of Criminal Justice and assessed a fine of
$500.  Appellant filed a pro se notice of
appeal.  We dismiss the appeal.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that appellant waived his right of appeal.  See Tex.
R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed August 14, 2003.
Panel consists of Chief Justice
Brister and Justices Anderson and Seymore.
Do Not Publish C Tex. R. App. P. 47.2(b).